PER CURIAM.
Edward H. Miller died intestate May 4, 1967. Thereafter his sister, Virginia M. Eason, petitioned for letters of administration. Subsequently, Hazel M. Miller filed *195her petition for revocation of letters of administration and petitioned that she be appointed administratrix of the estate, asserting her status as a common law wife of the decedent.
After a hearing, the county judge held that Hazel M. Miller was not the common law wife of the decedent and refused to revoke the letters of administration of Virginia M. Eason. This appeal followed.
The only point for this court’s consideration urged by appellant is that the court erred in finding that Hazel M. Miller was not the wife and surviving widow of Edward H. Miller, deceased. We have studied the briefs, record, and other matters pertaining to this cause and believe this to be simply a question of fact. The facts were before the county judge and, while they are in conflict, there is an abundance of evidence to support the county judge’s decision.
Affirmed.
LILES, C. J., and PIERCE and MANN, JJ., concur.